             Case 3:18-mj-01823-RMS Document 1 Filed 11/13/18 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT ij
                           FOR THE DISTRICT OF ONNECTT UT

                                                    Case No. - - - - -
 IN RE: SUBPOENA
                                                                         !*I   •



                                                    Filed Under Seal

   APPLICATION FOR ORDER COMMANDING GOOGLE NOT TO NOTIFY ANY
               PERSON OF THE EXISTENCE OF SUBPOENA

        The United States requests that the Court order Google LLC ("Google") not to notify any

person (including the subscribers and customers of the account(s) listed in the subpoena of the

existence of the attached subpoena for a period of six months, which the United States may seek

to extend.

        Google is a provider of an electronic communication service, as defined in 18 U.S.C. §

2510(15), and/or a remote computer service, as defined in 18 U.S.C. § 2711(2). Pursuant to 18

U.S.C. § 2703, the United States obtained the attached subpoena, which requires Google to

disclose certain records and information to the United States. This Court has authority under 18

U.S.C. § 2705(b) to issue "an order commanding a provider of electronic communications

service or remote computing service to whom a warrant, subpoena, or court order is directed, for

such period as the court deems appropriate, not to notify any other person of the existence of the

warrant, subpoena, or court order." I d.

       In this case, such an order would be appropriate because the attached subpoena relates to

an ongoing criminal investigation that is neither public nor known to all of the targets of the

investigation, and its disclosure may alert the targets to the ongoing investigation. The

investigation relates to individuals impersonating IRS officials. At this point, the perpetrators are

believed to include, among other individuals, the subscribers and customers of the account(s)

listed in the subpoena. There is reason to believe that notification of the existence of the attached
          Case 3:18-mj-01823-RMS Document 1 Filed 11/13/18 Page 2 of 2




subpoena will seriously jeopardize the investigation, including by giving targets an opportunity

to flee from prosecution, destroy or tamper with evidence, or change patterns of behavior. See

18 U.S.C. § 2705(b). Some ofthe evidence in this investigation is stored electronically. If

alerted to the existence of the subpoena, the subjects under investigation could destroy that

evidence, including information saved to their personal computers.

       WHEREFORE, the United States respectfully requests that the Court grant the attached

Order directing Google not to disclose the existence or content of the attached subpoena for six

months, except that Google may disclose the attached subpoena to an attorney for Google for the

purpose of receiving legal advice.

       The United States further requests that the Court order that this application and any

resulting order be sealed until further order of the Court. As explained above, these documents

discuss an ongoing criminal investigation that is neither public nor known to all of the targets of

the investigation. Accordingly, there is good cause to seal these documents because their

premature disclosure may seriously jeopardize that investigation.

       Executed on November 9, 2018.




                                              J     . T. PIERPONT
                                              A ' SISTANT UNITED STATES ATTORNEY
                                              United States Attorney's Office
                                              157 Church Street, 25th Floor
                                              New Haven, CT 06510
                                              avi.m.perry@usdoj .gov
                                              203-821-3700
                                              Fax: 203-773-5377
                                              Federal Bar No. phv07973




                                                 2
